DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of an application filed on 05/28/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 21-29, 31-37,39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kniess et al US PG-Pub (2019/0369417 A1) (This reference has been provided by the applicant in the IDS).
Regarding claim 21, Kniess et al discloses a electronic wearable device (100) adapted to provide at least one of a virtual reality or an augmented reality experience to a user (see Figs 1-8, particularly Figs 1-2 and par. [0002], [0013], [0016], [0033], [0053], in addition it has been held that the recitation that an element is “adapted to” perform a 
optical components including an eyepiece (104) (see Fig 1; par. [0017]-[0021]); 
a rechargeable battery (battery, “not shown” but recited in par. [0015], [0023], [0030]); and 
a wireless charging coil (108) positioned to form at least one loop around the eyepiece (104), the wireless charging coil (108) being coupled to the rechargeable battery (battery, “not shown” but recited in par. [0015], [0023], [0030]) and adapted to inductively charge the rechargeable battery when the electronic wearable device (100) is positioned such that the wireless charging coil (108) is within a magnetic field generated by a wireless charging source (external coil, “not shown” but described in par. [0021]) (see Figs 1-8, particularly Figs 1-2 and par. [0020]-[0023], in addition it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.). 
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
	Regarding claim 22, Kniess et al discloses the electronic wearable device of claim 21, wherein the wireless charging coil (108) is included within a bezel that surrounds and supports the eyepiece (104) (see bezel in 100 in Fig 1; par. [0017], [0019]-[0020], [0022]-[0023]).
	Regarding claim 23, Kniess et al discloses the electronic wearable device of claim 21, wherein the wireless charging coil (108) forms the at least one loop around a first eyepiece (104) and wherein the electronic wearable device (100) includes another wireless charging coil that forms at least one loop around a second eyepiece (104) (see Figs 1-3; par. [0021] disclosing plural coils).
	Regarding claim 24, Kniess et al discloses the electronic wearable device of claim 21, wherein the wireless charging coil (108) includes a transparent trace attached to a lens of the eyepiece (104) (see Figs 1-2; see optically transparent electrical trace in par. [0026], also see claim 15).

	Regarding claim 26, Kniess et al discloses the electronic wearable device of claim 21, wherein the electronic wearable devices is a wearable headset with on-board electronics for generating at least one of virtual reality and augmented reality effects (see Figs 1-3 and par. [0002], [0013], [0016], [0020]-[0023], [0025] and [0037], claim 16 disclosing the wearable headset with on-board electronics). 
	Regarding claim 27, Kniess et al discloses a method comprising: positioning an eyepiece of a head-mounted display (HMD) device (100) adjacent to a wireless charging coil (external coil, par. [0021]) in a wireless charger (external source, “not shown” but described in par. [0021]), the HMD device (100) being at least one of an augmented reality or a virtual reality device (see Figs 1-8, particularly Figs 1-2 and par. [0002], [0013], [0016], [0033], [0053]) and including a wireless charging coil (108) forming at least one loop around a perimeter of the eyepiece (see Figs 1-2 and par. [0020]-[0023], [0025]); and coupling a power supply to the wireless charger (external source, “not shown” but described in par. [0021]) to generate a magnetic field that induces a current in the wireless charging coil (108) around the perimeter of the eyepiece (104) (see Figs 1-2 and par. [0017]-[0023], [0025]).
	Regarding claim 28, Kniess et al discloses the method of claim 27, wherein the wireless charging coil (108) in the HMD device (100) is included within a bezel that surrounds and supports the eyepiece (104) (see bezel in 100 in Fig 1; par. [0017], [0019]-[0020], [0022]-[0023]).

	Regarding claim 31, Kniess et al discloses the method of claim 27, wherein positioning the eyepiece (104) of the HMD device (100) adjacent to the wireless charging coil (108) further comprises: placing the HMD device (100) on a support surface with a lens of the eyepiece (104) being substantially perpendicular to the support surface and substantially parallel to a charging panel (see Figs 1-3; par. [0021]-[0023] and claim 16, disclosing a power receiver coil that extends from the temples of the frame and loops around a back of the wearer's head, the power receiver coil configured to receive power wirelessly from a power transmitter coil that is external to the electronic eyeglasses, in addition one ordinary skill in the art would appreciate that the device 100 will be located in a support surface and substantially parallel to an external power charging source when in charging).
	Regarding claim 32, Kniess et al discloses the method of claim 27, wherein the wireless charging coil (108) forms a loop around a lens (104) of the HMD device (100) (see loop in Figs 1-3; par. [0021] disclosing plural coils).
	Regarding claim 33, Kniess et al discloses the method of claim 27, wherein the wireless charging coil (108) is positioned to flow current around a perimeter of the eyepiece (104) (see Figs 1-2 and par. [0020]-[0023], [0025]).


	an HMD device (100) including an eyepiece (104) and a wireless charging coil (108) forming at least one loop around a perimeter of the eyepiece (104) (see Figs 1-2 and par. [0017]-[0023], [0025]); and 
	a charging device (external source, “not shown” but described in par. [0021]) for charging the HMD device (100), the charging device (external source, “not shown” but described in par. [0021]) including a wireless charging coil (external coil, par. [0021]) embedded within a panel that rests adjacent to the wireless charging coil (external coil, par. [0021]) in the HMD device (100) when the HMD device (100) charging (see Figs 1-3 and par. [0017]-[0025] and claim 16 disclosing a power receiver coil that extends from the temples of the frame and loops around a back of the wearer's head, the power receiver coil configured to receive power wirelessly from a power transmitter coil that is external to the electronic eyeglasses).
	Regarding claim 35, Kniess et al discloses the system of claim 34, wherein the HMD device (100) is at least one of a virtual or augmented reality device (see virtual or augmented reality in Figs 1-8, particularly Figs 1-2 and par. [0002], [0013], [0016], [0033], [0053]) and the wireless charging coil (108) is included within a bezel encircling the eyepiece (104) (see bezel in 100 in Fig 1; par. [0017], [0019]-[0020], [0022]-[0023]).
	Regarding claim 36, Kniess et al discloses the system of claim 34, wherein the wireless charging coil (108) includes a transparent trace attached to a lens of the eyepiece (104) (see Figs 1-2; see optically transparent electrical trace in par. [0026], also see claim 15).

	Regarding claim 39, Kniess et al discloses the system of claim 34, wherein the panel of the charging device (external source, “not shown” but described in par. [0021]) is adapted to stand substantially perpendicular to an underlying support surface and the charging device (external source, “not shown” but described in par. [0021]) is adapted to charge the HMD device (100) when the eyepiece (104) is positioned with a lens substantially parallel to the panel (see Figs 1-3; par. [0021]-[0023] and claim 16, disclosing a power receiver coil that extends from the temples of the frame and loops around a back of the wearer's head, the power receiver coil configured to receive power wirelessly from a power transmitter coil that is external to the electronic eyeglasses, in addition one ordinary skill in the art would appreciate that the device 100 will be located in a support surface and substantially parallel to an external power charging source when in charging, 
	Furthermore, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.)).
	Regarding claim 40, Kniess et al discloses the system of claim 34, wherein the HMD device (100) includes a frame (102) and a rechargeable battery affixed along the frame (102) (see battery, “not shown” but recited in par. [0015], [0023], [0030] included in the frame of the electronic eyeglasses).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kniess et al US PG-Pub (2019/0369417 A1) (This reference has been provided by the applicant in the IDS) in view of Sztuk et al US PG-Pub (2020/0209628 A1).
	Regarding claim 30, Kniess et al discloses the method of claim 27;
	Kniess et al does not clearly discloses wherein positioning the eyepiece of the HMD device adjacent to the wireless charging coil further comprises: positioning the HMD device within a charging case sized and shaped to store the HMD device, the charging case including a power source and a sidewall panel embedding a wireless charging coil, the sidewall panel resting adjacent to the wireless charging coil in the HMD device when the HMD device is positioned in a charging configuration within the charging case;

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kniess et al with the teaching of Sztuk et al by including wherein positioning the eyepiece of the HMD device adjacent to the wireless charging coil further comprises: positioning the HMD device within a charging case sized and shaped to store the HMD device, the charging case including a power source and a sidewall panel embedding a wireless charging coil, the sidewall panel resting adjacent to the wireless charging coil in the HMD device when the HMD device is positioned in a charging configuration within the charging case in order to receive the HMD for calibration of one or more components of the HMD. The portable docking station includes at least one calibration target, e.g., a checkerboard pattern and/or a convex reflector. In some examples, the portable docking station may include 
	Regarding claim 38, Kniess et al discloses the system of claim 34;
	Kniess et al does not clearly discloses wherein the charging device is a case sized and shaped to store the HMD device, the panel of the HMD device embedding the wireless charging coil being a sidewall panel of the case that rests adjacent to the wireless charging coil in the HMD device when the HMD device is positioned within the case.
However, Sztuk et al is an analogous art pertinent to the problem to be solved in this application in which discloses a head mounted display calibration using portable docking station with calibration target (see Figs 1-7) and further discloses wherein the 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kniess et al with the teaching of Sztuk et al by including wherein the charging device is a case sized and shaped to store the HMD device, the panel of the HMD device embedding the wireless charging coil being a sidewall panel of the case that rests adjacent to the wireless charging coil in the HMD device when the HMD device is positioned within the case in order to receive the HMD for calibration of one or more components of the HMD. The portable docking station includes at least one calibration target, e.g., a checkerboard pattern and/or a convex reflector. In some examples, the portable docking station may include fixtures to hold the HMD in a fixed position and/or fiducial marks used to determine a position of the HMD within the portable docking station. Techniques of this disclosure include calibrating one or more image capture devices (e.g., cameras) of the HMD based on one or more images of the calibration target captured by the image capture devices when the HMD is placed in the portable docking station. A calibration engine, executed on the HMD or a peripheral device associated with the HMD, may perform the calibration by determining intrinsic and/or extrinsic parameters of the image capture devices based on the captured images of the calibration target and a spatial relationship 
Examiner Note
7.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tao et al (US 2019/0272800 A1) discloses a case that has a computation component comprising a processor, where the processor establishes communicative connection between the case and the eyewear device using a wireless transceiver and generates sensor data using the computation component. The processor transmits the processed sensor data to the eyewear device using the wireless transceiver. A power 
Rousseau (US 2018/0113329 A1) discloses a head mounted device that is intended to be worn by a wearer comprising: a battery, and a flexible wireless power system receiver connected to the battery through at least one electrical connection mean, the flexible wireless power system receiver being arranged to receive an electromagnetic field so as to allow charging of the battery through the electrical connection means.
Wu et al (US 2019/0052111 A1) discloses system and techniques for wireless charging of a portable virtual reality (VR) host system are described herein. The present subject matter provides various examples to power a portable VR host system that allows for free movement by the user. In various embodiments the present subject matter provides connections on the footwear of the user that supply electrical power to a VR host worn by the user. In various examples, a connection technology is employed to provide connections between the user wearing the VR host system and conductive mats, plates, or flooring that are powered to provide electrical power to the VR host system via connections to the user's apparel when standing. Other forms of connection technology may be employed, such as inductive wireless technology or radio frequency signal technology that uses wireless power coils or antennae to receive power and provide it to the VR host worn by the user.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836